DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 1/2/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 1/2/2020 has been considered.

Allowable Subject Matter
Claims 1-3, 5, 8-16 18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s method as claimed as follows:



    PNG
    media_image1.png
    590
    576
    media_image1.png
    Greyscale



b.	Regarding claim 14, the prior art of the record does not anticipate or make obvious the applicant’s system as claimed as follows:


    PNG
    media_image2.png
    399
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    158
    565
    media_image3.png
    Greyscale
See Figs. 2A-B below:




    PNG
    media_image4.png
    677
    527
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    678
    532
    media_image5.png
    Greyscale

		i.	Chan et al., shows a process of batch processing with process parameter measuring.

    PNG
    media_image6.png
    916
    1833
    media_image6.png
    Greyscale


	However it fails to show the method or system as in the instantly claimed invention.

	ii.	Buhl et al., US 10,234,401 B2 shows a method of using metrology to compare deviation of measurement to modeling to improve yield vs metrology costs.

    PNG
    media_image7.png
    969
    1858
    media_image7.png
    Greyscale


iii.	The remaining references were cited as measurement and metrology references deviating from the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812